IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA : CRIMINAL ACTION
v. : NO. 18-39
RONALD REESE
MEMORANDUM
KEARNEY, J. October 5, 2018

Congress mandates criminal defendants with mental illness found incompetent to stand
trial must be committed by the Attorney General to a suitable facility for a reasonable period of
time to evaluate whether the defendant can eventually be found competent for trial. We today
study this mandate as applied to a former police officer suffering with dementia whom all parties
agree is presently incompetent to understand the nature and consequences of the proceedings
against him or to properly assist in his defense. The issue is what happens to him next. The
presently incompetent defendant raises a procedural due process challenge to Congress’ mandate
relying on three doctors’ opinions formed over four partial days of evaluation finding he may
never be competent for trial and immediate commitment for any period of time violates his
liberty interests. We agree with every court of appeals facing this issue in finding Congress’
mandate affords substantial due process protections by requiring the defendant be committed for
a reasonable time not exceeding four months and our extra protection requiring immediate and
regular monthly reports on the defendant’s prognosis while a suitable Federal Medical Center
evaluates his ability to proceed to trial. We deny the defendant’s motion to dismiss the

indictment and grant the United States’ motion for commitment in the accompanying Order.

I. Background

A grand jury of this Court returned a multi-count indictment charging retired police
officer Ronald Reese with mail and wire fraud and money laundering Mr. Reese allegedly told
senior citizens they won lotteries and instructed the senior citizens to pay him fees to collect the
lottery winnings and then laundered the paid fees including through accounts of co-conspirators.
We originally set trial for April 2, 2018 and, with the United States’ consent, continued trial until
Aug,ust 6, 2018.1

After meeting Mr. Reese, his counsel expressed concern with his ability to rationally
participate in his defense.2 At a July 23, 2018 hearing on Defendant’s contested motion for a
second continuance, we learned Mr. Reese specifically could not remember facts, or know
anything about, the charges against him. Counsel worried Mr. Reese’s memory would affect his
ability to participate in his own defense in preparation for and during trial.3 Defendant’s counsel
moved to continue his trial until a medical professional could evaluate his competency to stand
trial.4 On July 23, 2018 we ordered Mr. Reese undergo a competency evaluation with forensic
psychiatrist Dr. Pogos H. Voskanian, M.D., and extended the trial deadline to October 29, 2018.5

Dr. Voskanian’s review.

On July 24, 2018, Dr. Voskanian interviewed Mr. Reese and Ms. Tori Reese, his
daughter.6 In his report, Dr. Voskanian concluded Mr. Reese is not competent to stand trial:

Mr. Reese’s factual understanding and presentation of his understanding of legal

proceedings against him was barely acceptable but notably below a level that

would be expected of a former law enforcement officer. [Mr. Reese]’s ability to

cooperate with his attorney is inadequate and notably below what would be

expected Therefore, at the current time, it is my opinion to a reasonable degree of

medical certainty that Mr. Ronald Reese is not competent to stand trial.7

Mr. Voskanian also wrote:

[Mr. Reese]’s presentation of mental status examination could be a result of an

underlying medical condition, which needs to be addressed as soon as possible.

The medical assessment at the current time is more essential and can better

explain changes in his mental state and personality, whether these changes can be

reversed with appropriate treatment, and whether or not he can be restored to
competency to stand trial.8
Dr. Cooke’s review.

Mr. Reese’s counsel retained Dr. Gerald Cooke, Ph.D., a clinical and forensic
psychologist, to evaluate Mr. Reese, Dr. Cooke evaluated Mr. Reese on August 3 and September
7, 2018.9 Dr. Cooke performed a “DRS-Z” test to assess whether Mr. Reese has dementia.10 Dr.
Cooke noted Mr. Reese’s total score “fell into less than the first percentile range . . . [which is]
considered severe impairment Thus, the results of the DRS-Z are consistent with dementia and

spell out the specific areas of his deficits and the severity of those deficits.”ll
Dr. Cooke also administered the Test of Memory Malingering (“TOMM”) to determine
Whether Mr. Reese was feigning his memory problems. Mr. Reese scored “around [the]
expectancy for those who are suffering from dementia.”12 Dr. Cooke explained this score shows
“[Mr. Reese] is investing effort in memory tasks and is not malingering memory problems.”13

Dr. Cooke also assessed Mr. Reese’s understanding of the nature and consequences of his
alleged crimes. Dr. Cooke wrote “[w]hat might appear to be occasional evasiveness in discussing
the offense behavior with him may be a compensation for memory deficits.”14 Dr. Cooke further
opined Mr. Reese’s “inability to grasp the reality of what he is facing, and his severe memory
deficits, compromise his ability to aid in his defense.”15

Dr. Cooke diagnosed Mr. Reese with “Major Neurocognitive Disorder (Dementia), . . .
includ[ing] possible Alzheimer’s Disease and possible Vascular Neurocognitive Disorder.”16 Dr.

Cooke opined “[b]ased on the cognitive testing and the interviewing around competency issues .

. . Mr. Reese is incompetent to proceed legally because he lacks the ability to aid his attorney in

preparing a rational defense.”17 Dr. Cooke concluded “[u]nless the medical [or geriatric]
evaluation indicates otherwise, the course of the illness l have diagnosed is progressive, and
therefore the likelihood of him being returned to competency is minimal.”18

Dr. Tomko’s review.

On August 28, 2018, Dr. Linda P. Tomko, M.D., a geriatrician at Jefferson Health,
assessed Mr. Reese, After the assessment, Dr. Tomko noted Mr. Reese’s “memory deficits make
obtaining a detailed medical history from him difficult.”19 She noted his “current physical
medical evaluation reveals a 74 year old with cognitive and memory issues.”20 Dr. Tomko
concluded “Mr. Reese is not competent to help with his defense” and “has progressive dementia
and his deficits will continue to worsen over time.”21

On September 24, 2018, following Dr. Tomko’s assessment, Dr. Cooke offered an
addendum to his earlier report, finding “Dr. Tomko and l are in agreement that Mr. Reese suffers
from dementia, that his deficits will continue to worsen over time, and that he is not competent to
aid in his defense.”22

II. Analysis

Mr. Reese moves to dismiss the indictment arguing he is incompetent to stand trial and
his competence cannot be restored. The United States opposing dismissal arguing if we find Mr.
Reese incompetent to stand trial, Congress mandates we commit him to the Attorney General’s
custody for hospitalization under 18 U.S.C. § 4241(d) regardless of whether his competence can
be restored.

We held a hearing to determine Mr. Reese’s competency to stand trial. After review of

the doctor’s opinions, the United States admits Mr. Reese is presently not competent for trial.

Mr. Reese and the United States did not offer witness testimony but presented oral argument on

Whether We should today dismiss the indictment because - in three doctors’ view - he will not
recover from dementia and placing him in a federal medical facility to evaluate his present
mental defect is inequitable Mr. Reese’s counsel further argues Congress’ mandatory language
requiring we shall commit Mr. Reese to a suitable facility for evaluation is unconstitutional as
applied to Mr. Reese given his ongoing dementia,

After oral argument and careful review of detailed medical records, We deny Mr. Reese’s
Motion to dismiss the indictment and grant the United States’ motion for detention. Mindful of
the doctors’ present evaluations, We allow Mr. Reese to self-report to a federal medical center
and require the federal medical center to timely provide us with status reports on Mr. Reese’s
ongoing mental defect and competency to understand the nature and consequences of the
proceedings against him or to properly assist in his defense.

a. Mr. Reese is not competent to stand trial.

Mr. Reese argues the assessments of three medical professionals compel a finding he is

incompetent to stand trial. The United States agrees Mr. Reese provides “suf`ficient evidence for

the Court to find by a preponderance of evidence that [he] is currently mentally incompetent to

stand trial.”23

Congress defines our role in determining Whether Mr. Reese is competent to stand trial:

At any time after the commencement of a prosecution for an offense and prior to
the sentencing of the defendant, or at any time after the commencement of
probation or supervised release and prior to the completion of the sentence, the
defendant or the attorney for the Government may file a motion for a hearing to
determine the mental competency of the defendant. The court shall grant the
motion, or shall order such a hearing on its own motion, if there is reasonable
cause to believe that the defendant may presently be suffering from a mental
disease or defect rendering him mentally incompetent to the extent that he is
unable to understand the nature and consequences of the proceedings against
him or to assist properly in his defense.24

Congress defines the standard for competency:

If, after the hearing, the court finds by a preponderance of the evidence that the

defendant is presently suffering from a mental disease or defect rendering him

mentally incompetent to the extent that he is unable to understand the nature and

consequences of the proceedings against him or to assist properly in his defense,

the court shall commit the defendant to the custody of the Attorney General.25

To be competent to stand trial, Mr. Reese must “have a rational and factual understanding
of the proceedings, and a ‘sufficient present ability to consult with [his] lawyer with a reasonable
degree of rational understanding.”26

The question is whether dementia with its inability to remember some facts but not the
facts related to the charges warrants a more extensive mental health examination before deciding
whether the defendant is competent for trial. With an aging population of indicted individuals,
we increasingly face the challenges of memory loss and dementia. Our colleague Judge Surrick
recently found a criminal defendant incompetent to stand trial when medical testing showed the
defendant “suffer[ed] from dementia and [did] not presently have the adequate memory or
executive functioning skills to assist her counsel in a meaningful way.”27 Our colleague in the
Middle District of Pennsylvania similarly found a criminal defendant showing signs of dementia
incompetent to stand trial.28

Mr. Reese offers three different physicians opining he is not competent to stand trial
because he is unable to assist his attorney in preparing his defense due to his mental condition,29
Dr. Voskanian found Mr. Reese incompetent to stand trial and noted Mr. Reese may have an
underlying medical condition.30 Dr. Cooke opined Mr. Reese has dementia, possible Alzheimer’s
disease, and possible Vascular Neurocognitive Disorder.31 Dr. Cooke’s report shows Mr. Reese’s
memory is severely impaired and he is likely not feigning his memory problems.32 Concerning

his ability to consult with his lawyer, Dr. Cooke wrote Mr. Reese “lacks the ability to aid his

attorney in preparing a rational defense” due to cognitive impairment caused by dementia.33 Dr.

Tomko noted Mr. Reese’s “current physical medical evaluation reveals . . . cognitive and
memory issues” and his “memory deficits make obtaining a detailed medical history from him
difficun.”“

The United States agrees “there is sufficient evidence for the Court to find by a
preponderance of evidence that [Mr. Reese] is currently mentally incompetent to stand trial.”35

As the undisputed medical evidence confirms beyond a preponderance of the evidence,
Mr. Reese is unable to assist properly in his defense due to his mental condition. We find Mr.
Reese is incompetent to stand trial.

b. We must commit Mr. Reese to the Attorney General’s custody.

The more difficult question arises With fairly evaluating the ability of a person suffering
With dementia to ever again be able to understand the nature and consequences of the
proceedings against him or properly assist in his defense. Mr. Reese argues his medical
condition is permanent and he cannot improve through treatrnent. He argues any commitment to
the Attorney General’s custody for hospitalization would serve no purpose and there is no
suitable facility to evaluate him. Arguing we are unable to meet the purposes of Congress’
mandate, Mr. Reese argues we should dismiss the indictment against him. The United States
argues once We find Mr. Reese incompetent to stand trial, We have no discretion and must
commit him to the Attorney General’s custody for a reasonable time in a suitable facility to more
fully evaluate Mr. Reese’s competence. We agree With the United States.

Congress defines the mandatory process after finding a defendant incompetent to stand
trial:

(d) Determination and disposition.-If, after the hearing, the court finds by a

preponderance of the evidence that the defendant is presently suffering from a

mental disease or defect rendering him mentally incompetent to the extent that he
is unable to understand the nature and consequences of the proceedings against

him or to assist properly in his defense, the court shall commit the defendant to
the custody of the Attorney General. The Attorney General shall hospitalize the
defendant for treatment in a suitable facility:

(l) for such a reasonable period of time, not to exceed four months, as is
necessary to determine whether there is a substantial probability that in the
foreseeable future he will attain the capacity to permit the proceedings to go
forward; and

(2) for an additional reasonable period of time until:

(A) his mental condition is so improved that trial may proceed, if the court finds
that there is a substantial probability that within such additional period of time he
will attain the capacity to permit the proceedings to go forward; or

(B) the pending charges against him are disposed of according to law; whichever
is earlier.

If, at the end of the time period specified, it is determined that the defendant's

mental condition has not so improved as to permit the proceedings to go forward,

the defendant is subject to the provisions of sections 4246 and 4248.36

As we find Mr. Reese incompetent to stand trial, we must commit him to the Attorney
General’s custody for hospitalization under Section 4241(d).37 The permanency of Mr. Reese’s
incompetence is irrelevant at this stage. Our colleague in the Middle District of Pennsylvania
ordered commitment under Section 4241(d) for a defendant showing signs of dementia despite
“[d]efense counsel argu[ing] at the hearing that [the defendant] should not be committed to the
Attorney General . . . because his mental and physical conditions are practically untreatable and
are not likely to improve.”38 While we appreciate Mr. Reese offers medical testimony from three
separate professional showing irreversible symptoms of dementia, and possible Alzheimer’s
disease and Vascular Neurocognitive Disorder, we have no discretion to proceed otherwise under
section 4241(<1).39

Seeking to overcome Congress’ mandate requiring we commit Mr. Reese to a reasonable

period of custody, Mr. Reese argues committing him under Section 4241 violates procedural due

process. Mr. Reese argues Congress failed to provide procedural safeguards allowing for an
individualized determination commitment as the least restrictive means of achieving the statute’s
treatment goals. At oral argument, counsel for Mr. Reese argued Section 4241 is
unconstitutional as applied because there is no “suitable facility” for treating Mr. Reese’s
incurable, progressive dementia.40 The United States responded Congress did not intend
treatment as the sole purpose of Section 4241(d). Rather, Congress intended to allow the United
States determine for itself “whether there is a substantial probability that in the foreseeable future
[Mr. Reese] will attain the capacity to permit the proceedings to go forward.”41 The United
States can obtain a “more careful and accurate diagnosis” than those provided in the doctor
reports during the initial competency hearing before taking the serious step of releasing a
criminal defendant back into society.

The Due Process Clause of the Fifth Amendment provides “[n]o person shall . . . be
deprived of life, liberty, or property, without due process of law[.]”42 “Procedural due process
imposes constraints on governmental decisions which deprive individuals of [a] ‘liberty’
[interest].”43 Mr. Reese’s confinement “implicates a liberty interest and thus may not be imposed
contrary to the mandates of procedural due process.”44

As Mr. Reese has a liberty interest, we balance three factors to determine whether
Congress affords procedural due process under Section 4241(d): (1) Mr. Reese’s liberty interest
as affected by the statute; (2) the risk of an erroneous deprivation of such interest through the
procedures used in the statute, and the probable value, if any, of additional or substitute
procedural safeguards; and, (3) the Government’s interest, “including the function involved and
the fiscal and administrative burdens that the additional or substitute procedural requirement

would entail.”45 For commitment to the Government’s custody, “due process requires that the

nature and duration of commitment bear some reasonable relation to the purpose for which the
individual is committed.”46

Our court of appeals has not determined whether Congress violated procedural due
process with Section 4241(d)’s mandatory commitment scheme. Several other courts of appeals
have faced this question and unanimously answered Congress did not violate procedural due
process.47

In Filz'ppz`, the United States charged Mr. Filippi with racketeering crimes.48 Mr. Filippi
argued, and the government’s psychiatrist agreed, he had vascular dementia and was not
competent to stand trial.49 The district court found him incompetent to stand trial and ordered his
commitment to a federal facility no longer than four months for evaluation under Section
424l(d).50 Mr. Filippi further argued because his dementia was irreversible and he would never
be competent to stand trial, further confinement served no purpose and violated the Due Process

1
Clause.5

The court found Section 4241(d) constitutional.52 The court explained in enacting Section
4241(d), Congress satisfied the due process limitations of Jackson v. lndz'ana.S3 The Supreme
Court in Jackson rejected a statutory scheme allowing the government to indefinitely commit a
defendant to determine competency to stand trial.54 The Supreme Court upheld commitment for a
“reasonable period of time necessary to determine whether there is a substantial probability that
[the defendant] will attain that capacity in the foreseeable iiiture.”” The court in thtppi found
Congress satisfied the “reasonable period of time” requirement with the fourth-month limit in
Section 4241(d).56 The court also noted Congress provided flexibility for defendants’

individualized circumstances, including defendants like Mr. Filippi who argue they will never be

competent to stand trial. Explaining because Congress mandated hospitalization only “as is

10

necessary” to determine whether he could stand trial in the foreseeable future, the court
explained Mr. Filippi could be released in less than four months if medical professionals
determined he would never be competent to stand trial within the four-month period.57

In Dalasta, the United States indicted Mr. Dalasta for firearms violations.58 Mr. Dalasta
underwent a lobectomy to relieve his epileptic seizures.59 Several physicians evaluated Mr.
Dalasta and determined because doctors removed part of his brain during the lobectomy, he was
not competent to stand trial and most likely would never be competent to stand trial.60 Mr.
Dalasta argued mandatory commitment under Section 4241(d) violated the Due Process Clause
as such commitment would be detrimental to his health and futile, considering his cognitive
impairment was irreversible.61

The court of appeals found although any commitment raises due process issues, Congress
“has authority under its police power to protect the community from the dangerous tendencies of
some who are mentally ill.”62 Through Section 4241, Congress created a three-step process for
determining whether a defendant is incompetent to stand trial: (1) the district court initially
determines whether a defendant is competent to stand trial; (2) if found incompetent, the district
court commits the defendant to the Attorney General’s custody for hospitalization to determine if
there is a substantial probability within the foreseeable future the defendant will be competent to
stand trial; (3) if there is no substantial probability of competence to stand trial within the
foreseeable future, the Attorney General must find the defendant dangerous or release him back
into society.63 With this defined and limited statutory scheme, Congress complied with the
Supreme Court’s due process limitations in Jackson.64

In Strong, the United States charged Mr. Strong with assault with a dangerous weapon

and assault resulting in serious bodily injury.65 The district court found him incompetent to stand

11

trial and committed him to the Attorney General’s custody for hospitalization under Section
4241(d).66 Mr. Strong argued, similar to Mr. Reese, his commitment violated the Due Process
Clause as it “mandates institutionalization of all incompetent criminal defendants for restoration
without any consideration of the efficacy of such a commitment or the availability of less
restrictive altematives.”67

The court of appeals noted the temporary commitment to the Attorney General’s custody
for hospitalization serves the purpose of more accurately determining whether a defendant’s
competency can be restored, as such a process “requires a more ‘careful and accurate diagnosis’
than the ‘brief interviews’ and ‘review of medical records’ that tend to characterize the initial
competency proceeding.”68 The court noted the limited duration of confinement satisfied due
process concems.69 The court also noted the courts of appeals for the First, Seventh, and
Eleventh Circuits all determined Section 4241(d) is consistent with the Due Process Clause.70

Consistent with the reasoning from these courts of appeals, we find mandatory
commitment under Section 4241(d) does not violate procedural due process. Congress mandates
we commit Mr. Reese to the Attorney General’s custody for hospitalization since we find him
incompetent to stand trial by a preponderance of the evidence, While Mr. Reese has a liberty
interest and commitment to the Attorney General’s custody deprives Mr. Reese of his liberty,
Congress affords Mr. Reese adequate procedural due process.

While Mr. Reese argues progressive dementia is unique, the courts of appeals in Filippi
and Dalasta found Section 4241(d) constitutional applied to defendants with similarly
progressive and non-restorable conditions.71 Congress did not intend treatment as the sole

purpose of commitment While Mr. Reese presents evidence consisting of roughly four days of

interviews with medical professionals, two of whom Mr. Reese selected, we note the United

12

States has an interest in obtaining a more careful and accurate diagnosis, above the evidence
offered at the competency hearing, to determine whether Mr. Reese will ever be competent to
stand trial. Confinement serves the purpose of allowing the United States to confirm Mr. Reese
will not be competent to stand trial in the foreseeable future before taking the serious step of
possibly releasing Mr. Reese back into society. We agree Congress concluded hospitalization
provides a more accurate diagnosis than the “‘brief interviews’ and ‘review of medical records’
that tend to characterize the initial competency proceeding.”72

Mr. Reese’s confinement bears a “reasonable relation” to the purpose of carefully and
accurately confirming whether Mr. Reese will ever be competent to stand trial. The risk of
erroneous deprivation of Mr. Reese’s liberty is low, as the Attorney General shall hospitalize Mr.
Reese only “as is necessary” for no more than four months to determine whether Mr. Reese’s
competency to stand trial can be restored within the “foreseeable future.”73 If the Attorney
General determines before or at the conclusion of the four-month period Mr. Reese will never be
competent to stand trial, the United States must release him upon showing he is not a danger to
others.74 At this time, we deny Mr. Reese’s motion to dismiss the indictment as Congress does
not mandate dismissal under Section 4241 .75

III. Conclusion

We find Mr. Reese presently incompetent to stand trial. We deny Mr. Reese’s motion to
dismiss the indictment We grant the United States’ motion to commit Mr. Reese to the custody
of the Attorney General. The Attorney General shall hospitalize Mr. Reese at a federal medical
center for a reasonable period not to exceed four months from the date of his arrival at the

facility, as is necessary to determine whether there is a substantial probability in the foreseeable

future he will attain the capacity to stand trial. We allow Mr. Reese to self-report to the facility.

13

We order the United States to provide the date of hospitalization as soon as it occurs. The parties
shall then provide regular reports on the progress of the evaluation by the Federal Medical
Center and set a schedule for subsequent reporting on the status of the Attorney General’s

determination of competency to stand trial in the foreseeable future.

 

1 ECF Doc. No. 21.

2 ECF Doc. No. 22.

3 ECF Doc. No. 38 at p. 2.
4 ECF Doc. No. 22.

,5 ECF Doc. No. 26 at p. 1.
6 ECF Doc. No. 38 at p. 2.
7 ld,

8 ld.

9 Id. at p. 3.

10 ld

11 Id

12 ld.

13 lot

14 Id

15 Id

16 Id. at p. 4.

17 Id

14

 

13 lai at Ex. B.

19 Id. at p. 4.

2° rat at Ex. C.

2‘1¢1. at p. 4.

22 Id. at Ex. D.

23 ECF Doc. No. 40 at p. 9.

24 18 U.s.C. § 4241(a) (ernphasis added).
23 let § 4241(d).

26 United States v. Brown, 147 F. Supp. 3d 312, 315 (E.D. Pa. 2015) (quotirig Das/ry v. United
States, 362 U.S. 402, 402 (1960)); see also Taylor v. Horn, 504 F.3d 416, 430 (3d Cir. 2007).

27 Brown, 147 F. supp. 3d at 326.

28 United States v. Musto, No. 10-338, 2014 WL 47351, at *6 (M.D. Pa. Jan. 7, 2014).

23 ECF Doc. No. 38 (Ex. A-D).

30 Id. at Ex. A.

31 Id. at p. 4.

32 1a at p. 3.

33 Id. at p. 4.

34 Id

33 ECF Doc. No. 40 at p. 9.

3 6 18 U.S.C. § 4241(d). Sections 4246 and 4248 concern determination of whether a defendant is
a danger to society. If the director of the facility where the Attorney General hospitalized the

defendant determines the defendant is not a danger, the facility must discharge the defendant 18
U.S.C. §§ 4246, 4248.

37 United States v. Evans, 704 F. supp. 81, 84 (E.D. Pa. 1989) (“The statute provides that
commitment to the custody of the Attorney General is mandatory after a finding of

15

 

incompetence.”); see also United States v. Shawar, 865 F.2d 856, 859 (7th Cir. 1989) (“[T]he
statutory scheme established by Congress clearly mandates that a defendant found to be
incompetent be placed in a mental hospital for observation.”).

38 Musto, 2014 WL 47351, at *6 (citing U.S. v. Ferro, 321 F.3d 756, 757 (8th Cir. 2003)
(“[S]everal other circuits have considered whether § 4241(d) requires commitment to the
Attorney General upon an initial finding of incompetency, and in all cases, the courts have
concluded that the statute is mandatory. . . . These courts have additionally concluded that the
permanency of the defendant's condition is not before the district court.”)).

39 United states v. Haywood, 155 F.3d 674, 680 (3d cir. 1998) (“scctiorr 4241 provides a
mandatory process.”).

40 18 U.S.C. § 4241(d) (“The Attorney General shall hospitalize the defendant for treatment in a
suitable facility . . . .”).

411d. § 4241(d)(1).
42 United States v. Salerno, 481 U.S. 739, 746 (1987) (quoting U.S. Const. amend. V).

43 Brz'a'ges v. Colvin, 136 F. Supp. 3d 620, 649 (E.D. Pa. 2015) (quoting Mathews v. Ela’ria'ge,
424 U.S. 319, 332 (1976)), affd sub nom. Bria'ges v. Comm'r Soc. Sec., 672 F. App’x 162 (3d
Cir. 2016).

44 United states v. Delker, 757 F.2d 1390, 1397 (3d cir. 1985) (citing Morrissay v. Brcwer, 408
U.S. 471, 481 (1972)) (explaining pretrial defendant had liberty interest in challenging Bail
Reform Act of 1984 on procedural due process grounds).

43 Hollana' v. Rosen, 895 F.3d 272, 297 (3d Cir. 2018) (quoting Ela'ria'ge, 424 U.S. at 332)
(finding the New Jersey Bail Reform Act does not violate procedural due process as it provides
adequate procedural safeguards to pretrial detainees with a low risk of erroneous deprivation of

pretrial liberty).

44 Clark v. Cohcn, 794 F.2d 79, 86 (3d cir. 1986) (quoting Jockson v. mariana 406 U.s. 715, 738
(1972)).

43 United States v. Dalasta, 856 F.3d 549, 551 (8th cir. 2017); United states v. strong, 489 F.3d
1055, 1063 (9th Cir. 2007); United States v. Filippi, 211 F.3d 649 (1st Cir. 2000); United States
v. Donofrto, 896 F.2d 1301, 1303 (1 ith cir. 1990); shawar, 865 F.2d at 856.

43 Filippi, 211 F.3d at 650.

49 Id

SO[d

16

 

51 Id_
32 1a at 652.

53 lar

34 Jac/cson v. radiana, 406 U.s. 715 (1972).

33 Filippt, 211 F.3d at 652 (quoting Jackson, 406 U.s. at 738).

56 Filippi, 211 F.3d at 652 (noting Section 4241(d) “is self-evidently built upon Jackson”
considering Congress borrowed language frorn the Jackson opinion and set a definite limit of

four months).

57 Ia'. (noting the district judge ordered reports from the government at 30-day intervals after
ordering the defendant committed under Section 4241(d)).

33 Dalasta 856 F.3d at 551.

59 lar

441 1a at 552.

611d. at 554.

42 1a (quoting Addtagton v. Texas, 441 U.s. 418, 426 (1979)).
43 Dalasta 856 F.3d at 554.

44 lot (quoting Jackson, 406 U.s. at 738).

43 Strong, 489 F.3d at 1057.

66 lar
47 1a at 1060 (citing Reno v. Floras, 507 U.s. 292, 346 (1993) (“[T]he right to be free from
Government confinement . . . is the very essence of the liberty protected by the Due Process
Clause.”)).

43 strong, 489 F.3d at 1062 (quoting Farro, 321 F.3d at 762).
69 Strong, 489 F.3d at 1062 (noting Section 4241(d) mandates confinement for a period “not to

exceed four months” to determine whether the defendant will be competent to stand trial in the
foreseeable f`uture).

17

 

141 rat at 1063.

71 Filippi, 211 F.3d at 652 (vascular dementia); Dalasta, 856 F.3d at 554 (removal of the left
temporal lobe of the defendant’s brain).

22 stroag,' 489 F.3d at 1062 (quoting Ferro, 321 F.3d at 762).
23 18 U.S.C. § 4241(d).

74 United States v, Peppi, No. 06-157, 2007 WL 674746, at *1 (D.N.J. Feb. 28, 2007) (explaining
if the defendant cannot improve to stand trial and is not a danger to others, defendant subject to
“immediate release or conditional release under a prescribed regimen of treatment” (quoting 18
U.S.C. § 4246)); see also United States v. Foy, 803 F.3d 128, 138 (3d Cir. 2015) (“[W]hen a
detainee is no longer dangerous under a prescribed regimen of medical care, the director of the
detaining facility must initiate a discharge procedure with the district court [under] 18 U.S.C. §
4246(e)[.]”).

13 Peppt, 2007 WL 674746, at *4 (citing United states v. Eaker, 78 F.3d 726, 729 (1st cir.
1996)) (“[T]his Court agrees that the prosecutors are not required by 18 U.S.C. §§ 4241 and
4246 to dismiss their indictment[.]”).

18

